DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikanawa (US 5,889,237) in view of Falkenburg (US 2012/0331546) and Jang (US 2011/0122087).
Regarding claims 1, 9, and 16,  Makinawa teaches A stylus, comprising: one or more electrodes; and one or more computer-readable non-transitory storage media embodying logic for transmitting signals wirelessly to a device through a touch-sensor of the device (Fig. 2 stylus core and support, Col. 3 lines 21-55 and Col. 4 lines 14-55 teach how the stylus transmits signals to device when active); the stylus having:
a second power mode in which the components of the stylus for receiving drive signals transmitted by drive electrodes of the device and used by the stylus to detect the device are periodically switched between a powered on state and a powered off state and the components of the stylus for transmitting signals to the device are powered off (Col. 3 lines 44-47 teach that during a standby mode the switch 360 is in the lower position so electrical signal is sent to detector 308 and lines 50-55, teach the detector is intermittently sets switch 360 to lower position to determine is activation signal is present) ; and a third power mode in which the components of the stylus for receiving the drive signals transmitted by the device are powered on and the components of the stylus for transmitting stylus signals to the device are powered on to transmit the stylus signals; wherein the stylus in the second mode, in response to detecting the drive signals transmitted by the device, transitions from the second mode to the third mode ((Col. 3 lines 30-40 teach that the display screen transmits a number of interference signals and one of the interference signals is an activation signal for the stylus. Once the stylus receives the activation signal, it enters operational mode and beings to transmit stylus signals to the device. Also described in Col. 3 lines 56-67-Col. 4 lines 1-13 and Col. 4 lines 38-50 Figs. 5-6)). Although Makinawa teaches the limitations as discussed above but he fails to teach the stylus is in wireless communication with the device and a first power mode in which components of the stylus for receiving signals from the device are powered off and components of the stylus for transmitting signals to the device are powered off.
However in the same field of creating a method of communication between a stylus and device, Falkenburg teaches an intelligent stylus wherein the stylus communicates wirelessly with the device ([0036]) and a first power mode in which components of the stylus for receiving signals from the device are powered off and  components of the stylus for transmitting signals to the device are powered off ([0038] transmitter 232 can be replaced with transceiver [0039] teaches the stylus can transition from a low power mode (off/sleep) to a full power mode (all components active) when motion is sense by motion/orientation sensor 214 and sent to MCU and then transmitter can transmit the stylus is powered up. It is therefore clear that a stylus is not transmitting to the device before the switching to full power mode).
Therefore it would have been obvious to one of ordinary skill in the art to combine the stylus power management system as taught by Makinawa with the stylus power management system as taught by Falkenburg. This combination would provide a stylus with ability to determine its condition and provide the condition to the touch sensitive device as taught by Falkenburg. Although the combination teaches the limitations as discussed above, and Makinawa teaches the device sends a drive signal to the stylus to activate the stylus and deactivates the stylus when there is no drive signal, he fails to explicitly teach the drive signal comes from the drive electrodes of the device.
However in the same field of creating communication between a stylus and a device Jang teaches a system where a stylus receives drive signals from the drive electrodes of  the device ([0010] teaches the stylus senses an electric field generated by the driving signal applied to the drive lines) .
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the stylus power management system as taught by Makinawa with the stylus power management system as taught by Falkenburg  and the method of the stylus power management system as taught by Jang. This combination would provide a stylus input system that conserves energy therefore prolonging the life of the stylus.
(Col. 3 lines 33-38, the interference signal containing the activation signal).
Regarding claims 3, 10, and 18, Falkenburg teaches wherein the stylus, in operation, transitions from one of the first, second, and third power modes to another one of the first, second, and third power modes based at least in part on an input from a user of the stylus ([0039] motion of stylus could be a password).
Regarding claims 4, 11, and 19, Falkenburg teaches wherein the input is a gesture performed with the stylus([0039] motion of stylus could be a password).
Regarding claims 5, 12, and 20, Makinawa teaches wherein the stylus, in operation, transitions from one of the first, second, and third power modes to another one of the first, and second, and third power modes based at least in part on detection of, or loss of, a signal generated by the device (Col. 3 lines 50-56).
Regarding claims 6 and 13, Makinawa teaches wherein, in the third power mode, the components of the stylus for transmitting signals to the device are powered on during windows of time (Col. 3 lines 30-40 Once the stylus receives the activation signal, it enters operational mode and beings to transmit stylus signals to the device.  And Col. 3 lines 49-56 teach that the stylus will check for the activation signal at 10 sec intervals to determine if the signal is absent) and Jang teaches transmitting devices are powered on when drive lines in the proximity of the stylus are being scanned ([0105] teaches the drive lines are driven sequentially with 3v and when some drive lines are driven others are grounded. Therefore it is understood that drives lines in proximity of the stylus could be grounded based on the sequential order of the driving process).
Regarding claims 7 and 14, Makinawa teaches wherein, in the third power mode, the components of the stylus for transmitting signals to the device are powered on during increasingly shorter periods of time until the periods of time are greater than but within a pre-determined range of all windows of time(Col. 3 lines 30-40 Once the stylus receives the activation signal, it enters operational mode and beings to transmit stylus signals to the device.  And Col. 3 lines 49-56 teach that the stylus will check for the activation signal at 10 sec intervals to determine if the signal is absent. Which is understood that although it checks in 10 sec intervals, 10 second is the max/predetermined range and the activation signal can be found prior to 10 seconds which causes the process to start over, therefore adjusting the amount of time) and Jang teaches transmitting devices are powered on when drive lines of the touch sensor are scanned ([0105] teaches the drive lines are driven sequentially with 3v and when some drive lines are driven others are grounded. Therefore it is understood that drives lines in proximity of the stylus could be driven or grounded based on the sequential order of the driving process).
Regarding claim 8 and 15, Jang teaches wherein, time when drive lines of the touchsensor within proximity of the stylus are scanned so that, if the stylus moves relative to the device, the components of the stylus for transmitting signals to the device are powered on during windows of time when drive lines of the touch-sensor within the new proximity of the stylus are scanned([0105] teaches the drive lines are driven sequentially with 3v and when some drive lines are driven others are grounded. Therefore it is understood that drives lines in proximity of the stylus could be driven or grounded based on the sequential order of the driving process) and Makinawa teaches a third power mode where the predetermined range is sufficiently greater than the windows of time (Col. 3 lines 30-40 Once the stylus receives the activation signal, it enters operational mode and beings to transmit stylus signals to the device.  And Col. 3 lines 49-56 teach that the stylus will check for the activation signal at 10 sec intervals to determine if the signal is absent. Which is understood that although it checks in 10 sec intervals, 10 second is the max/predetermined range and the activation signal can be found prior to 10 seconds which causes the process to start over, therefore adjusting the amount of time).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621